         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  DELWIN MARKEITH FLORENCE,


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-200

                  JUDGE JAMES BASS, JR.,et al.,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated January 23, 2020, adopting the Magistrate Judge's

                      Report and Recommendation, judgment is hereby entered dismissing Plaintiff's complaint

                      without prejudice. This case stands closed.




            Approved by: ________________________________
                           _____________
                                      ________________
                                      __




            JANUARY 31, 2020                                                    Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
